DETAILED ACTION
	This is a non-final rejection in response to application filed 10/7/20. Claims 1-3, 5-17, 19-20, and 25-26 are currently pending.
Claim Objections
Claim 26 objected to because of the following informalities:  claim is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 12, 15-17, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malohn (US 5105617).
Regarding independent claims 1, 16, 25 and dependent claims 17 and 26, Malohn teaches a combined heat and power system comprising: a shaft (not labeled); 
a compressor 16 coupled to the shaft to compress intake gas to form compressed gas; 
a recuperator 24 to heat the compressed gas to form heated compressed gas; 
a combustor 30 to combust a fuel and the heated compressed gas to form combustion gas; 
a turbine 36 coupled to the shaft to expand the combustion gas to form exhaust gas; 
a load coupled to the shaft; 
an exhaust outlet 42 to expel the exhaust gas to a heater 104 for heating a fluid based on heat from the exhaust gas; 
a recuperator channel (as seen in figure 4) providing a path for the exhaust gas to flow from the turbine to the exhaust outlet through the recuperator; and 
a bypass channel (as shown in figure 22) providing a path for the exhaust gas to flow from the turbine to the exhaust outlet bypassing the recuperator (col. 9, ll. 32-47); in which: 

erial as they are all mechanically connected and work together.
	Regarding dependent claim 2, Malohn teaches comprising a ratio selector (valve 106) to variably adjust a ratio between a first fraction of the exhaust gas routed through the recuperator channel and a second fraction of the exhaust gas routed through the bypass channel.
Regarding dependent claim 3, Malohn teaches in which the ratio selector is configured to support at least one operating mode in which both the first fraction and the second fraction are non-zero (col. 9, ll. 32- col. 10 ll. 3).
Regarding dependent claim 5, Malohn teaches in which the ratio selector comprises an adjustable barrier to adjust a fraction of an inlet to the bypass channel that is blocked by the adjustable barrier. This is how a valve works.
Regarding dependent claim 7, Malohn teaches comprising a compressor outlet manifold to supply the compressed gas from the compressor to the recuperator (as shown in figure 3).
Regarding dependent claim 12, Malohn teaches in which the heater 104 is also part of said integrated mass of consolidated material. Similarly to claim 1, this limitation does not require the said parts to be a single piece.  The parts all form an integrated mass of consolidated material as they are all mechanically connected and work together.
Regarding dependent claim 15, Malohn teaches in which the recuperator channel is configured to pass the exhaust gas through a turn of 90 degrees or less between the turbine and the exhaust outlet (see figures 3-4, 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malohn in view of Kinton et al. (US 2013/0236299).
Regarding dependent claim 19, Malohn teaches the invention as claimed and discussed above. Malohn is silent to comprising manufacturing the component by additive manufacture.
Kington teaches it was known to manufacture a recuperator system using additive manufacturing techniques [0042].  
It would have been obvious to one of ordinary skill in the art at time of filing to manufacture the component of Malohn using additive manufacturing techniques as taught by Kington, as using such a technique allows for reduced cost [0041].
Regarding dependent claim 20, Malohn in view of Kington teaches the invention as claimed and discussed above. Kington further teaches a non-transitory storage medium storing a computer-readable data structure representing a design of the component, this would be inherent as Kington teaches CAD and 3D design from a computer [0043].






Allowable Subject Matter
Claims 6, 8-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741